Citation Nr: 0823189	
Decision Date: 07/14/08    Archive Date: 07/23/08

DOCKET NO.  07-38 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right 
knee disability.


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel












INTRODUCTION

The veteran served on active duty from November 1979 to 
November 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in North 
Little Rock, Arkansas.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by limitation of motion confirmed by evidence of 
pain.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for a right 
knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. § 4.71a Diagnostic Codes 5003, 5010, 
5260, 5261 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-121 (2004).  This notice 
should be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The foregoing notice requirements were satisfied by an April 
2007 letter, after which the veteran advised he had no other 
information or evidence to substantiate his claim.  The 
veteran was then informed of the very specific criteria used 
to evaluate joint disability, and of the type of evidence 
which could show he meets these criteria, in the October 2007 
Statement of the Case (SOC).  In the cover letter to the SOC, 
the veteran was advised that the Statement of the Case 
contained a summary of the law and evidence concerning his 
claim which would help him make his best argument in support 
of his appeal, and the veteran perfected his appeal with 
additional arguments in early December 2007.  In these 
circumstances, the veteran was provided an opportunity to 
meaningfully participate in the claims process, such that it 
was essentially a fair one, and any notice errors did not 
prejudice him.  

Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's increased rating claim.  As such, no new rating or 
effective date will be assigned.

Additionally, the Board finds that the duty to assist 
provisions of the VCAA have been met in this case.  All 
relevant treatment records adequately identified by the 
veteran have been obtained and associated with the claims 
folder, and in April 2007, the veteran indicated that he had 
no other information or evidence to give VA to substantiate 
his claim.  Furthermore, he has been accorded a pertinent VA 
examination.

Accordingly, the Board concludes that VA has satisfied its 
duty to assist, and additional development efforts would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Historically, the veteran filed a claim for entitlement to 
service connection for torn ligaments of the right knee in 
December 1982.  The RO granted service connection for "PO 
fracture, articular surface, right knee with torn ligaments" 
in an April 1983 rating decision and assigned a 
noncompensable disability rating, effective from November 
1982.  Subsequently, in June 2001, the veteran submitted a 
claim for a compensable disability rating.  In a January 2002 
decision, the RO recharacterized the veteran's service-
connected disability as "PO right knee articular surface 
fracture with post-traumatic arthritis and torn ligaments" 
and granted an increased rating of 10 percent effective from 
June 2001.  Most recently, the veteran filed a claim for an 
increased disability rating in February 2007, claiming that 
his service-connected disability had worsened.

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In evaluating claims for increased ratings, we must evaluate 
the veteran's condition with a critical eye toward the lack 
of usefulness of the body or system in question.  38 C.F.R. 
§ 4.10.  A disability of the musculoskeletal system is 
measured by the effect on ability to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  Weakness is as 
important as limitation of motion in assigning the most 
accurate disability rating.  38 C.F.R. § 4.40.  Although 
§ 4.40 does not require a separate rating for pain, it does 
provide guidance for determining ratings under other 
diagnostic codes assessing musculoskeletal function.  The 
Board has a special obligation to provide a statement of 
reasons or bases pertaining to § 4.40 in rating cases 
involving pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).

Disability of the joints is measured by abnormalities of 
motion, such as limitation of motion or hypermobility, 
instability, pain on motion, or the inability to perform 
skilled motions smoothly.  38 C.F.R. § 4.45.  Painful motion 
with joint or periarticular pathology and unstable joints due 
to healed injury are recognized as productive of disability 
entitled to at least a minimal compensable rating for the 
joint.  38 C.F.R. § 4.59.  Under section 4.59, painful motion 
is considered limited motion even though a range of motion is 
possible beyond the point when pain sets in.  Hicks v Brown, 
8 Vet. App. 417, 421 (1995).

VA must analyze the evidence of pain, weakened movement, 
excess fatigability, or incoordination and determine the 
level of associated functional loss in light of 38 C.F.R. § 
4.40, which requires the VA to regard as "seriously disabled" 
any part of the musculoskeletal system that becomes painful 
on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

When a disability not specifically provided for in the rating 
schedule is presented, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.  

The veteran's right knee disability is currently rated under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5010, as 
the evidence shows diagnoses of post-traumatic arthritis and 
degenerative joint disease.  According to Diagnostic Code 
5010, arthritis due to trauma that is substantiated by X-ray 
findings will be rated as degenerative arthritis under 38 
C.F.R. § 4.71a, Diagnostic Code 5003.  Under this Code, 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 

According to the guidelines set forth in 38 C.F.R. § 4.71, 
Plate II, normal "anatomical" extension and flexion is 0 to 
140 degrees.  

Limitation of flexion of the leg is rated as 10 percent 
disabling when flexion is limited to 45 degrees.  A 20 
percent disability rating for limitation of flexion of the 
leg is warranted when flexion is limited to 30 degrees.  
Additionally, limitation of extension of the leg is rated as 
10 percent disabling when extension is limited to 10 degrees.  
A 20 percent disability rating for limitation of extension of 
the leg is warranted when extension is limited to 15 degrees.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261. 

VA treatment records reflect complaints of worsening right 
knee pain as well as swelling and popping.  He has denied 
buckling or locking.  The report of a March 2007 evaluation 
of the right knee at the VA Medical Center in Memphis 
indicates some tenderness to palpitation along the medial 
joint line mainly.  Crepitus at the patellofemoral joint is 
also noted.  Range of motion was 0 to 100 degrees, with no 
varus or valgus instability.  

The veteran underwent a VA joints examination in April 2007.  
At that time, he reported stiffness, swelling, and pain on a 
daily basis.  He denied any episodes of dislocation or 
recurrent subluxation.  While he voiced difficulty performing 
his job as a truck driver secondary to pain, it was noted 
that he does activities of daily living without much 
difficulty.  Physical examination revealed some tenderness 
along the medial joint line.  Range of motion actively and 
passively was described as about 0 to 110 degrees of flexion.  
Pain and patellofemoral crepitus with range of motion was 
indicated, but there was no instability with varus and valgus 
stress at 30 degrees of flexion.  There also was no 
additional limitation of motion on repetitive flexion and 
extension.  X-ray demonstrated tricompartmental degenerative 
joint disease.  

Although the evidence of record reflects limitation of motion 
of the right knee, such limitation is noncompensable under 
Diagnostic Codes 5260 and 5261 as the veteran has 
demonstrated range of motion of at least 0 to 100 degrees, 
with no reduction with repetition.  Likewise, the record does 
not establish the presence of recurrent subluxation or 
lateral instability.  

The currently-assigned 10 percent disability rating accounts 
for Diagnostic Code 5003's directive that when the limitation 
of motion of the specific joint involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  As noted, limitation of motion was 
accompanied by pain and patellofemoral crepitus with range of 
motion at the May 2007 VA examination, and the veteran has 
described swelling.  Thus, his knee impairment warrants a 10 
percent rating for the joint under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  

Upon consideration of the medical evidence of record 
reflecting the condition of the veteran's right knee 
throughout the appeal period, the currently-assigned 
10 percent disability rating is the highest rating available 
to compensate him for his right knee pain.  With the 
preponderance of the evidence being against the claim, the 
appeal is denied.  


ORDER

A disability rating in excess of 10 percent for a right knee 
disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


